 Case: 4:20-cv-00669-MTS Doc. #: 58 Filed: 09/12/21 Page: 1 of 1 PageID #: 505




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 EUGENE ALDRIDGE,

         Plaintiff,

 v.                                                 Case Number 4:20-CV-00669

 NATIONAL RAILROAD PASSENGER
 CORPORATION d/b/a AMTRAK,

         Defendant.


                             JOINT STATEMENT OF THE CASE

       The parties submit the following Joint Statement of the Case to be read to the jury:

       This case arises from an incident that occurred on April 28, 2018, at the Amtrak station in

St. Louis, Missouri while an employee of Defendant National Railroad Passenger Corporation was

driving a transport cart in which Plaintiff Eugene Aldridge was a passenger. Plaintiff alleges

Defendant’s employee negligently failed to secure the wheels on a luggage trailer attached to the

transport cart, which caused the trailer to jackknife during travel, and that Plaintiff was injured

when Defendant’s employee stopped the transport cart in response. Defendant denies Plaintiff’s

claims and the nature and extent of Plaintiff’s injuries.



                                 CERTIFICATE OF SERVICE

        I hereby certify that, on September 12, 2021 the foregoing was filed with the Clerk of Court
using the CM/ECF electronic filing system and was served by operation of the same on the counsel
of record for all parties in this action.

                                                             /s/ Emery Reusch
